OPINION — AG — (1) SCHOOL DISTRICTS OF THE STATE OF OKLAHOMA MAY AUTHORIZE INDIVIDUAL SCHOOLS WITHIN THEIR DISTRICT TO JOIN AND PARTICIPATE JOINTLY WITH OTHER SCHOOL DISTRICTS AND SCHOOLS IN COOPERATIVE ASSOCIATIONS FOR THE PURPOSE OF FULFILLING THEIR OBLIGATION WITH RESPECT TO THE EDUCATIONAL NEEDS OF THE CHILDREN WITHIN THEIR DISTRICTS. (2) AN UNINCORPORATED ASSOCIATION, OR OTHER ENTITY, TO WHICH IS LAWFULLY DELEGATED AN ACTUAL OR DEFACTO DECISION — MAKING AUTHORITY BY A SCHOOL DISTRICT IS SUBJECT TO THE OPEN MEETING ACT, 25 O.S. 1977 Supp., 301 [25-301]  3. WHETHER SUCH AN ASSOCIATION IS SUBJECT TO OTHER LIMITATION OR RESTRICTIONS IMPOSED BY STATUTE UPON SCHOOL DISTRICTS IS A QUESTION OF FACT DEPENDING UPON THE STATUTE TO BE APPLIED AND THE CIRCUMSTANCES OF EACH CASE. CITE: 70 O.S. 1979 Supp., 5-117 [70-1-117], 70 O.S. 1974 Supp., 11-103 [70-11-103], 70 O.S. 1971, 1-103 [70-1-103], OPEN MEETING LAWS, ARTICLE X, SECTION 15 (GIFT, DUES, ASSOCIATION), 75 O.S. 1971 324 [75-324] (MANVILLE T. BUFORD) 70 O.S. 1-103 [70-1-103] 25 O.S. 301 [25-301], 75 O.S. 301 [75-301] [75-301], ARTICLE X, SECTION 15 == SEE OPINION NO. 88-600 (1988) ==